Murray, C. J., delivered the opinion of the Court.
Heydenfeldt, J., concurred,
The report of the Referee shows that the defendant employed the plaintiff for one month, for one hundred dollars; that the plaintiff after-wards remained in his service; and that no new contract was made as to the rate of compensation.
The Referee has proceeded on the ground that the plaintiff is entitled to recover upon a quantum meruit. The rule of law applicable in such cases is, that where the person hired continues in employment without any new contract, the fair presumption is, that both parties understood that the same salary is to be paid. See the N. H. Iron Factory Company v. Jonas Richardson, 5 N. H., 295, and the cases there cited.
The Referee having thus mistaken the rule of law applicable to the facts of the case, the judgment is reversed and the cause remanded.